Citation Nr: 0301803	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  01-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an effective date prior to September 20, 1998, 
for the payment of an additional dependency allowance for the 
veteran's spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1948 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 administrative decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which assigned September 20, 1998 as 
the effective date for the payment of an additional 
dependency allowance for the veteran's spouse.  

In his January 2001 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a member 
of the Board at the RO.  In March 2001, he withdrew his 
request and directed that his appeal be forwarded to the 
Board for a decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  In July 1991, the veteran was asked to provide VA with 
his social security number and the social security numbers of 
all of his dependents.  He did not provide social security 
numbers for his dependents.  

3.  The veteran filed a claim for increased compensation 
benefits that was received by the RO on November 2, 1998.  

4.  In an August 1999 award letter, it was noted that the 
veteran's increased compensation benefits were based upon his 
status as a single veteran with no dependents.  

5.  On September 20, 1999, the veteran filed a Declaration of 
Status of Dependents which listed his spouse and included her 
social security number.  


CONCLUSION OF LAW

An effective date prior to September 20, 1998, for the 
payment of an additional dependency allowance for the 
veteran's spouse, is not warranted.  38 U.S.C.A. §§ 5101(c), 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.216, 3.401 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

With regard to the veteran's claims for an earlier effective 
date, the VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The administrative decision, statement of the case, and VA 
letters to the veteran, apprised him of the information and 
evidence needed to substantiate the claim, the law applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific medical and lay evidence that was considered when 
the determination was made.  In a November 2002 letter, the 
Board informed the veteran of the enactment of the VCAA and 
advised him of the evidence needed to substantiate his claim.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is no indication that there exists 
any evidence which has a bearing on this case that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

II.  Earlier Effective Date

A veteran entitled to receive compensation for service-
connected disability, which is rated at not less than 30 
percent, shall be entitled to additional compensation for a 
dependent spouse and children.  38 U.S.C.A. §§ 1115, 1135 
(West 1991 & Supp. 2002).  

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:  

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:
	(i) Date of veteran's marriage, or 
birth of his or her child, or, adoption 
of a child, if the evidence of the event 
is received within 1 year of the event; 
otherwise
	(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within 1 year of the Department 
of Veterans Affairs request.  
(2) Date dependency arises.
(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within 1 year of 
notification of such rating action.
(4) Date of commencement of veteran's 
award.

38 U.S.C.A. § 5110(f), (n) (West 1991); 38 C.F.R. § 3.401(b) 
(2002).  

In 1990, a statute was enacted, Public Law No. 101-508, 
which, at section 8053a, amended 38 U.S.C.A. § 3001, later 
renumbered as 38 U.S.C.A. § 5101, by adding a new subsection 
(c), which reads as follows:  

(1) Any person who applies for or is in 
receipt of any compensation or pension 
benefit under laws administered by the 
Secretary shall, if requested by the 
Secretary, furnish the Secretary with the 
social security number of such person and 
the social security number of any 
dependent or beneficiary on whose behalf, 
or based upon whom, such person applies 
for or is in receipt of such benefit.  A 
person is not required to furnish the 
Secretary with a social security number 
for any person to whom a social security 
number has not been assigned.  

(2) The Secretary shall deny the 
application of or terminate the payment 
of compensation or pension to a person 
who fails to furnish the Secretary with a 
social security number required to be 
furnished pursuant to paragraph (1) of 
this subsection.  The Secretary may 
thereafter reconsider the application or 
reinstate payment of compensation or 
pension, as the case may be, if such 
person furnishes the Secretary with such 
social security number.  
38 U.S.C.A. § 5101(c) (West 1991).

VA subsequently issued a regulation to implement the new 
statutory requirement, at 38 C.F.R. § 3.216, entitled 
"Mandatory disclosure of social security number."  The 
regulation provides that, any person applying for or 
receiving any compensation or pension benefit as defined in 
sections 3.3, 3.4, or 3.5 shall, as a condition for receipt 
or continued receipt of benefits, furnish VA, upon request, 
with his or her social security number and the social 
security number of any dependent or beneficiary on whose 
behalf, or based upon whom, benefits are sought or received.  
However, no one shall be required to furnish a social 
security number for any person to whom none has been 
assigned.  Benefits will be terminated if a beneficiary fails 
to furnish VA with his or her social security number or the 
social security number of any dependent or beneficiary on 
whose behalf, or based upon whom, benefits are sought or 
received, within 60 days from the date the beneficiary is 
requested to furnish the social security number.  38 C.F.R. 
§ 3.216 (2002).  See also 38 C.F.R. § 3.204 (2002).  

The evidence of record shows that the veteran initially 
established service connection for residuals of a shell 
fragment wound to the left leg in February 1964.  His total 
disability rating was 40 percent or more from October 1962.  
At that time, a November 1962 judgment indicated that the 
veteran and his spouse were divorced.  He provided copies of 
his children's birth certificates, and was awarded additional 
compensation for them.  In January 1966, he informed the RO 
that he and his former spouse were re-married in October 
1964, and submitted a copy of their marriage license.  In 
February 1966, he was notified of the additional compensation 
for his spouse.  In June 1976, the veteran informed the RO of 
the birth of his twin sons and requested that they be added 
as his dependents.  In August 1976, he was notified of his 
increased benefits.  

In a July 1991 letter, the RO notified the veteran of the 
1990 law which required him to provide VA with his social 
security number and the social security numbers for any 
dependents for which he was receiving benefits.  It was noted 
that failure to provide this information within 60 days would 
result in a termination of the benefits.  The letter 
specified that the veteran should provide VA with his social 
security number.  However, it was also noted on both the 
front and back of the letter that he should provide the 
social security numbers of all his dependents, or to list the 
dependent and write "no number assigned" in the appropriate 
space.  The veteran returned the form and only listed 
himself.  He did not list the names and social security 
numbers for his spouse and children.  As such, the additional 
benefits for his dependents were terminated as required in 
accordance with 38 U.S.C.A. § 5101(c).  

On November 2, 1998, the RO received the veteran's claim for 
increased compensation benefits.  In an August 1999 award 
letter, it was noted that his compensation benefits were 
based on his status as a single veteran with no dependents.  
Subsequently, he then filed a VA Form 21-686c, Declaration of 
Marital Status, which was received by the RO on September 20, 
1999.  In a Report of Contact dated November 17, 1999, he 
informed the RO that he and his spouse had been married since 
October 1964.  His spouse was added to his compensation 
benefits, effective June 1, 1999.  In a January 2001 
administrative decision, the RO applied 38 C.F.R. 
§ 3.114(a)(3), and corrected the effective date to September 
20, 1998, i.e., one year prior to the receipt of the 
veteran's Declaration of Marital Status.  

The veteran was fully advised of his need to provide the 
social security numbers for any dependents for whom he was 
receiving increased compensation benefits in accordance with 
a new law in July 1991.  Furthermore, he was advised that his 
failure to provide this information would result in a 
termination of his benefits.  He failed to provide the social 
security numbers for his dependents on the form that he 
returned.  The veteran filed a claim for increased 
compensation benefits for his service-connected disabilities 
that was received by the RO on November 2, 1998, and he was 
notified of his award of increased compensation benefits by 
letter dated August 17, 1999.  On September 20, 1999, he 
provided the RO with his spouse's social security number.  
Since this information was received within one year of the 
notification of his award for increased compensation 
benefits, he was entitled to an effective date of November 2, 
1998, for the award of an additional dependency allowance for 
his spouse.  See 38 C.F.R. § 3.401.  The current effective 
date assigned, September 20, 1998, is more advantageous to 
the veteran.  However, an earlier effective date is not 
warranted.  


ORDER

An effective date prior to September 20, 1998, for the 
payment of an additional dependency allowance for the 
veteran's spouse, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

